Citation Nr: 0208693	
Decision Date: 07/30/02    Archive Date: 08/02/02

DOCKET NO.  96-07 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for straightening of 
the cervical lordotic curve with narrowing of C5-C6 space and 
spondylosis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The appellant served on active duty from September 1970 to 
February 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  That rating decision, in pertinent 
part, granted service connection and assigned a 
noncompensable rating for the appellant's service-connected 
straightening of the cervical lordotic curve with narrowing 
of C5-C6 disc space and spondylosis.  Thereafter, the 
appellant filed a timely substantive appeal.

In August 1997, the RO issued a rating decision granting an 
increased disability rating of 10 percent, effective March 
1992, for the appellant's service-connected straightening of 
the cervical lordotic curve with narrowing of C5-C6 disc 
space and spondylosis. 

The Board remanded this issue in April 1998 for further 
development.  It has returned for appellate review.  The 
Board also remanded another issue in April 1998, which was 
entitlement to service connection for service connection for 
right carpal tunnel syndrome.  Subsequently, the RO granted 
service connection for right carpal tunnel syndrome, and that 
issue is no longer on appeal.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  Since March 1, 1992, the veteran's chronic degenerative 
disc disease at L4-5 was manifested by moderate limitation of 
motion, moderate intervertebral disc syndrome with recurring 
attacks, with no evidence of severe symptoms.


CONCLUSION OF LAW

The criteria for an initial 20 percent disability rating for 
straightening of the cervical lordotic curve with narrowing 
of C5-C6 disc space and spondylosis have been met.  38 
U.S.C.A. 1155 (West 1991), Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5290, 5293 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Introduction

The veteran asserts that an evaluation in excess of 10 
percent for service-connected cervical spondylosis with 
radiculopathy is warranted.  Initially, the Board notes that 
there has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001) (VCAA).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the VA with respect to the duty to assist, 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Morton v. West, 112 
Vet. App. 477 (1999), withdrawn sub nom.  Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that the VA cannot assist in the development 
of a claim that is not well grounded.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5103A; see 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Regulations 
implementing this law were also recently promulgated.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Among the changes in the law brought about by the VCAA is a 
heightened duty to assist the veteran in developing evidence 
in support of a claim.  Such assistance includes identifying 
and obtaining evidence relevant to the claim, and affording 
the veteran a VA rating examination unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the veteran's claim.  See 38 U.S.C.A. § 5103A; 
66 Fed. Reg. 45,620 (to be codified as amended at 38 C.F.R. 
§ 3.102).

The Board has reviewed the veteran's claim in light of the 
VCAA and concludes that while the RO did not necessarily 
fully comply with the new notification requirements at the 
time the veteran's claim was filed, a substantial body of lay 
and medical evidence was developed with respect to the 
veteran's claim.  The RO's statement and supplemental 
statements of the case, as well as the Board's April 1998 
remand, clarified what evidence would be required to 
establish an evaluation in excess of 10 percent for his 
service-connected cervical spondylosis with radiculopathy.  
The veteran responded to the RO's communications with 
additional evidence and argument, curing (or rendering 
harmless) any earlier notification omissions that the RO may 
have made.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); VA O.G.C. Prec. 16-92, para. 16 (57 Fed. Reg. 49,747 
(1992)) ("if the appellant has raised an argument or asserted 
the applicability of a law or [Court] analysis, it is 
unlikely that the appellant could be prejudiced if the Board 
proceeds to decision on the matter raised").

The VCAA also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See 38 U.S.C.A. § 5103A; 66 Fed. Reg. 45,620 (to 
be codified as amended at 38 C.F.R § 3.102).  This obligation 
was satisfied by the requested examination reports of record, 
the most recent ones dated in March 2000.  The Board is 
satisfied that all relevant facts have been properly and 
sufficiently developed and that the veteran will not be 
prejudiced by proceeding to a decision on the basis of the 
evidence currently of record.

Under the applicable criteria, disability evaluations are 
determined by comparing the symptoms the veteran is presently 
experiencing for a particular service-connected disability 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities. 
When making determinations as to the appropriate rating to be 
assigned, VA must take into account the veteran's entire 
medical history and circumstances.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  The 
current level of disability, however, is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Court has held that there is a distinction between a 
claim based on disagreement with the original rating awarded 
and a claim for an increased rating.  Fenderson v. West, 12 
Vet. App. 119 (1999).  In this case, the veteran's claim for 
a rating in excess of 10 percent for service-connected 
cervical spondylosis with radiculopathy is from an original 
rating in November 1993.  The veteran filed his notice of 
disagreement in February 1994, the RO issued the statement of 
the case in December 1995, and the veteran filed his timely 
substantive appeal in January 1996.  The distinction may be 
important in determining the evidence that can be used to 
decide whether the original rating on appeal was erroneous 
and in determining whether the veteran has been provided an 
appropriate statement of the case.  Fenderson at 126.  With 
an initial rating, the RO can assign separate disability 
ratings for separate periods of time based on the facts 
found.  Id.  With an increased rating claim, "the present 
level of disability is of primary importance."  Francisco at 
58.  This distinction between disagreement with the original 
rating awarded and a claim for an increased rating is 
important in terms of VA adjudicative actions.  See 
Fenderson.

The RO did not phrase the issue in terms of an initial rating 
for service-connected cervical spondylosis with 
radiculopathy; however, the Board concludes that the veteran 
was not prejudiced by this in the circumstances of this case.  
The RO's December 1995 statement of the case, the Board's 
April 1998 remand and the RO's August 1997 supplemental 
statement of the case (in which the RO assigned the current 
10 percent rating effective March 1, 1992, the day after 
discharge), and subsequent supplemental statements of the 
case, provided the veteran with the appropriate applicable 
law and regulations and an adequate discussion of the basis 
for the RO's assignment of an initial disability evaluation 
of 10 percent for the service-connected cervical spondylosis 
with radiculopathy.  According to the statement and 
supplemental statements of the case, the RO did not limit its 
consideration to only the recent medical evidence of record, 
and did not therefore violate the principle of Fenderson.  
The RO, in effect, considered whether the facts showed that 
the veteran was entitled to a higher disability rating for 
this condition for any period of time since his original 
claim.  

Thus, the RO did comply with the substantive tenets of 
Fenderson in its adjudication of the veteran's claim for an 
increased rating for his cervical spondylosis with 
radiculopathy.  He has been provided appropriate notice of 
the pertinent laws and regulations and has had his claim of 
disagreement with the original rating properly considered 
based on all the evidence of record.   

II.  Law

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2001) and 
Schafrath, 1 Vet. App. 589, the Board has reviewed the 
service medical records pertaining to the service-connected 
disability at issue.  The Board has found nothing in the 
historical record which would lead it to conclude that the 
current evidence of record is not adequate for rating 
purposes, nor has the Board found any of the historical 
evidence in this case to be of sufficient significance to 
warrant a specific discussion herein.

In evaluating a service-connected disability involving a 
joint, or in this case the cervical spine, the Board must 
consider functional loss due to pain under 38 C.F.R. § 4.40 
and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Diagnostic codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and the rule against pyramiding 
set forth in 38 C.F.R. § 4.14 does not forbid consideration 
of a higher rating based on a greater limitation of motion 
due to pain on use, including use during flare-ups.  Id.  
Functional loss contemplates the inability of the body to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance, and 
must be manifested by adequate evidence of disabling 
pathology, especially when it is due to pain.  38 C.F.R. 
§ 4.40 (2001).  As regards the joints, factors to be 
evaluated include more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement.  38 C.F.R. § 4.45(f) (2001).  A part that becomes 
painful on use must be regarded as seriously disabled.  Id.; 
see also DeLuca.

Where functional loss is alleged due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered.  DeLuca, 8 Vet. App. at 207-08.  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. §  4.7 (2001).

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5290, slight 
limitation of motion of the cervical spine warrants a 10 
percent evaluation; moderate limitation of motion warrants a 
20 percent evaluation; and severe limitation of motion 
warrants a 30 percent rating (which is the maximum rating 
available under this diagnostic code).  38 C.F.R. § 4.71a, 
Diagnostic Code 5290.

Also, as noted above, pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, a 10 percent rating is appropriate for 
mild intervertebral disc syndrome; a 20 percent rating is 
assigned for moderate intervertebral disc syndrome with 
recurring attacks; and a 40 percent rating is assigned for 
severe intervertebral disc syndrome with recurring attacks 
and only intermittent relief.

III.  Factual background

The veteran's service medical records indicate that he 
underwent surgery to relieve the pain from his bilateral 
thoracic outlet syndrome.  Although it appears that the 
veteran retired from service after 20 years of service, it is 
clear that in the final years of duty he was unable to lift 
heavy objects or perform certain training exercises.

Immediately after discharge, the veteran filed a claim with 
the RO for entitlement to service connection for thoracic 
outlet syndrome in March 1992.

According to a May 1992 VA neuro examination report, by 
history, the veteran had bilateral thoracic outlet syndrome, 
which was accompanied by pain, in both hands.  He underwent 
surgical intervention for this during service, but following 
the second operation, which was on his right upper extremity, 
he had apparently some significant bleeding, with fluid in 
the chest and was hospitalized and underwent a long period in 
an effort to recover.  During this period, however, the 
veteran noticed that the inner aspect of his right arm and 
chest became very tender and sore.  This condition persisted 
until the present time and actually he was discharged from 
service due to persistent medical difficulties.  

According to a May 1992 VA general medical examination 
report, the examiner observed that the veteran had bilateral 
inferior right and left neck surgical scars, bilateral 
inferior axillae surgical scars, two chest tube scars, right 
lateral chest area.  The examiner diagnosed the veteran with 
thoracic outlet syndrome, bilateral/post-operative resection 
of first rib and anterior medial scalenectomy, right and left 
first rib resection.

According to a January 19, 1993 VA orthopedic examination, by 
history, the examiner reported that the veteran developed 
left arm pain in 1989, which crept into his left shoulder and 
on to the right shoulder.  An orthopedist told him that he 
had a neck problem because of cervical x-rays that showed a 
C5-6 disc area that was collapsed and that he had 
straightening of his cervical lordotic curve.  He was treated 
conservatively and then went to another physician who 
diagnosed the veteran with thoracic outlet syndrome.  He had 
surgery on the left shoulder and did well, but his right 
shoulder flared up.  He had surgery on the right shoulder 
twice.  The veteran stated that since the second surgery on 
the right side, he had a great deal of problems with the 
right shoulder.  He complained of pain in and about the arm 
especially in the neck area about the scars and radiating 
down both arms.  The examiner noted that the examination of 
the neck revealed a range of motion that was full with two, 
4-inch anterior semilunar scars over the neck, at the neck-
shoulder angle, very tender to touch on the right side, the 
skin, the scar, and even the bone.  The veteran had no 
atrophy of the arm or forearm.  The reflexes were slightly 
decreased in the right triceps on that side.  His range of 
motion as stated before was full.  He had no postural 
abnormalities or fixed deformity.  Musculature of the back 
was difficult to tell in the neck area, but there were 
possible spasms were present.  X-ray studies of the neck 
showed straightening of the cervical lordosis, numerous clips 
from previous surgeries in the thoracic outlet area.  The 
examiner diagnosed thoracic outlet syndrome and residuals 
from surgical repair of the thoracic outlet syndrome.

According to a February 5, 1993, VA nerve conduction study, 
the right upper extremity results were normal.  The needle 
examination of selected muscles of the right and left upper 
extremity and cervical paraspinals showed polyphasic motor 
units in the C8, T1 distribution bilaterally.  The examiner's 
impression based on the findings was bilateral C8, T1 
radiculopathy with no electrophysiological evidence of 
thoracic outlet syndrome.

According to a May 1993 VA x-ray report of the neck, the 
examiner noted degenerative spondylosis at C5-6 with 
bilateral neural foraminal encroachment and borderline canal 
diameter and minimal degenerative spondylosis posteriorly at 
C3-4 and C4-5, questionable area of anterior extra-dural soft 
tissue at C4-5, small central protrusion could not be ruled 
out.  The examiner recommended correlation with either 
myelogram with post-myelogram computed tomography (CT) as 
opposed to Magnetic Resonance Imaging (MRI).

According to a June 20, 1993, VA MRI report of the neck, the 
examiner's impression was that the veteran had a degenerative 
disk at C5-6 with disk space narrowing, posterior and 
posterolateral spondylosis, and bilateral foraminal 
encroachment, and canal was borderline narrowed adjacent to 
C5 vertebral bodies and C5-6, and small central protrusion at 
C4-5.

In a November 10, 1993, rating decision, the RO granted 
service connection for straightening of the cervical lordotic 
curve with slight narrowing of the C5-6 disc space effective 
March 1, 1992, the day following separation from active duty, 
evaluated as noncompensable.  On December 1, 1993, the RO 
issued the notice of its decision to the veteran, and in 
February 1994, the veteran filed a notice of disagreement.

According to an April 4, 1994, VA orthopedic examination 
report, the veteran complained of aching pain in the neck for 
the last five years and pain in the elbows.  The examiner's 
objective findings included no deformity of the neck; forward 
flexion of the neck to 58 degrees, extension backward to 48 
degrees, lateral flexion to 28 degrees and rotation to 48 
degrees.  All movements were made with pain.  The examiner 
diagnosed degenerative spondylosis at C5-6.

According to an April 1994 VA x-ray report of the veteran's 
neck, the examiner's impression was that the veteran had 
narrowing of the C5-6 disk space with spondylosis at this 
level as described.

According to a July 1995 VA CT cervical spine study, the 
examiner's impression was that there was mild generalized 
spondylosis present at the C3-4 level, C4-5 level and the C5-
6 level, but there was no evidence of spinal canal narrowing 
or spinal cord effacement.  There was mild neural foramina 
narrowing on the right at the C4-5 level.  There was 
suggestion of a small herniation at the C3-4 level where the 
spinal cord appeared to have normal configuration and if 
clinically indicated, an MRI might be useful.

According to July 1995 VA nerve conduction studies, the 
examiner found that nerve conduction studies showed mildly 
prolonged right median motor and sensory distal latencies and 
markedly low amplitude compound muscle action potential 
(CMAP) and sensory nerve action potential (SNAP).  There was 
a significant difference of these values when compared to the 
test done in February 1993.  The electromyography (EMG) 
showed a moderate amount of denervation in APB and a mild 
degree of denervation in the muscles supplied by C8, T1 
muscles.  The examiner concluded that the veteran had right 
carpal tunnel syndrome and C8, T1 radiculopathy (double 
crush).

VA outpatient treatment records spanning the year 1996 
cumulatively show that the veteran received treatment for his 
neck and that he took pain relief medication; the RO assigned 
a 10 percent rating for straightening of the cervical 
lordotic curve with narrowing of C5-6 disc space and 
spondylosis effective March 1, 1992, the day after discharge.

In August 1998, the RO received a written opinion from the 
veteran's private chiropractor.  The chiropractor indicated 
that he had treated the veteran 17 times between February and 
April 1996 for complaints of neck and arm pain.  The 
chiropractor opined that the veteran had carpal tunnel 
syndrome on the right.  Motion palpation examination showed a 
bio-mechanical dysfunction of C6 in left and right anterior 
rotation and C1 in right lateral flexion.  Cervical motion 
study revealed an extension fixation at C2 and flexion 
fixation at C1.  The chiropractor concluded that at least 
part of the veteran's symptoms were neurologically caused by 
his cervical dysfunction.

According to a September 19, 1998 VA examination report for 
brain and spinal cord, the examiner noted that the general 
physical examination revealed that the veteran had scars on 
his neck due to surgery on both sides.  The neck movements 
were slightly restricted, especially in the flexion and 
extension and lateral movement to the right side.  The 
veteran had no obvious muscle atrophy or fasciculations.  On 
motor strength, proximally and distally were within normal 
limits at this point.  He had positive Tinel's bilaterally at 
the wrist.  The diagnosis was bilateral cervical 
radiculopathy, carpal tunnel syndrome with radiating pain and 
neck weakness and numbness.  A CT scan of the neck revealed 
C5-6 disk disease.

According to a January 3, 1998, VA examination report, the 
physical examination revealed that the cervical spine had 
flexion from zero to 40 degrees, extension from zero to 40 
degrees, lateral bending to the right and left from zero to 
20, and rotation to the right and left from zero to 60.  The 
examiner observed that the veteran had painful motion.  He 
had cervical paraspinal spasms and tenderness.  He had a 
decrease in his cervical lordotic curve.  He had 1+ biceps, 
triceps and brachioradialis reflexes.  His strength was 5/5 
and his sensory was intact to light touch.  The examiner's 
assessment was that the veteran had degenerative disc disease 
and spondylosis at C5-6.

In July 23, 1999, the RO received records from the Social 
Security Administration (SSA), to include a favorable 
disability decision dated May 16, 1997, with associated 
medical records.  The SSA granted the veteran disability 
benefits due to thoracic outlet syndrome, right carpal tunnel 
syndrome and arm, shoulder, and neck pain.  The SSA records 
include medical records from which it based its decision.

The record includes VA outpatient treatment reports dated 
from 1999 to the present that cumulatively show treatment for 
various disabilities, to include the veteran's straightening 
of the cervical lordotic curve with narrowing of C5-C6 space 
and spondylosis. 

According to a March 14, 2000 VA peripheral nerve examination 
report, the examiner noted that the physical examination 
revealed that cranial nerves II, III, IV, and VI, the pupils 
were equal, round, and reactive to light and accommodation.  
Extraocular movements were full, without ptosis, strabismus, 
or nystagmus.  The fields were full.  The fundi were normal.  
Fine motor and sensory division was intact.  Cranial nerve 
VII revealed no facial weakness.  Cranial nerves VIII, IX, X, 
XI and XII were normal.  Motor examination revealed basically 
normal tone, bulk and strength throughout.  There was no 
muscle wasting in the upper extremities.  The reflexes were 
somewhat diminished in the upper extremities compared to the 
lower, but all were present.  There was no consistent pain or 
vibration or joint position deficit in the upper extremities.  
The veteran appeared to be in some pain when manipulating the 
cervical spine.  The examiner diagnosed radiculopathy from 
cervical spondylosis and right median neuropathy.

According to a March 2000 VA orthopedic examination report 
the examiner noted that physical examination of the cervical 
spine revealed that the veteran had multiple tender points 
involving his bilateral mid/lower trapezius and rhomboid 
muscles on the right, minimal loss of the cervical lordotic 
curve.  No muscle spasms were noted.  Range of motion of the 
neck revealed flexion to about seven degrees with just some 
tightness in the posterior neck end range.  Extension was 20 
degrees, rotation to the right was 80 degrees, and to the 
left was 80 degrees within the range of pain.  The Spurling's 
test was positive for pain on the right, radiating from the 
neck down to the right shoulder.  He had normal motor 
strength in the upper extremities, and sensory was intact.  
X-ray studies of the cervical spine revealed decreased C5-6, 
C6-7 disk spaces with spondylosis of both sides, and 
posterior cervical changes in the upper neck and upper lung 
fields were noted.  EMG and nerve conduction studies that 
were done revealed carpal tunnel syndrome on the right with a 
C6-7 radiculopathy.  The examiner provided the following 
impression.  The veteran had cervical spondylosis with 
cervical radicular symptoms, causing pain in the neck with 
occasional radiation of pain into the arms, but no 
significant neurological deficits found on examination. 

Evaluation for straightening of the cervical lordotic curve 
with narrowing of C5-C6 space and spondylosis

The Board finds that the evidence of record supports a 20 
percent rating effective March 1, 1992 for straightening of 
the cervical lordotic curve with narrowing of C5-C6 space.  
The evidence shows that the veteran has experienced moderate 
intervertebral disc syndrome with recurring attacks since the 
time the veteran was discharged from service.  Diagnostic 
Code 5293.  The service medical records and post service 
medical records clearly show that the veteran has 
degenerative disc disease located at C5-6, and has 
experienced moderate, recurring attacks of neck pain that 
would also radiate down his arms.  

A rating in excess of 20 percent is not warranted at any time 
during the pendency of the claim because the evidence above 
fails to show or more nearly approximate severe impairment 
under Diagnostic Codes 5290 or 5293.  The cumulative VA 
examination reports show no more than moderate loss of motion 
with pain on movement.  Although the medical evidence 
indicates that the veteran has lost range of motion over the 
years, it does not more nearly approximate severe loss of 
motion pursuant to Diagnostic Code 5290.  According to the 
March 2000 VA orthopedic examination report the examiner 
noted that the veteran had multiple tender points involving 
his bilateral mid/lower trapezius and rhomboid muscles on the 
right, minimal loss of the cervical lordotic curve.  No 
muscle spasms were noted.  Range of motion of the neck 
revealed flexion to about seven degrees with just some 
tightness in the posterior neck end range.  Extension was 20 
degrees, rotation to the right was 80 degrees, and to the 
left was 80 degrees within the range of pain.  The Board 
finds that this does not more nearly approximate severe 
impairment under Diagnostic Code 5290.

Also, the reports are negative for severe, recurrent 
manifestations due to the degenerative disc at C5-6.  
Therefore, a rating in excess of 20 percent is not warranted 
at any time.

In view of this, the Board finds that this evidence fails to 
show severe limitation of motion, or severe intervertebral 
disc syndrome with recurring attacks and only intermittent 
relief.  The Board has considered the evidence supplied from 
the SSA, which granted the veteran disability benefits in May 
1997.  The Board notes that it is not bound by the findings 
of another government agency.  If the VA determines that a 
veteran is employable, and the Social Security Administration 
has determined otherwise, the VA must discuss this difference 
in its decision.  See Shoemaker, supra; see also Collier v. 
Derwinski, 1 Vet. App. 413, 417 (1991); Murincsak v. 
Derwinski, 2 Vet. App. 363, 370-372 (1992) (Social Security 
Administration decision on unemployability is relevant to the 
VA's decision).  

Although the SSA records are relevant to this claim, they do 
not support a rating in excess of 20 percent under Diagnostic 
Codes 5290 or 5293.  The SSA based its decision on the 
veteran's multiple disabilities and not just his service-
connected straightening of the cervical lordotic curve with 
narrowing of C5-C6 space and spondylosis.  The evidence 
supplied by SSA does not show that the veteran experienced 
severe intervertebral disc syndrome or severe impairment of 
his neck specifically as a result of straightening of the 
cervical lordotic curve with narrowing of C5-C6 space and 
spondylosis.  Instead, it based its decision on a cumulative 
review of a number of different disabilities.  

In determining the degree of limitation of motion, the Board 
has considered the provisions of 38 C.F.R. §§ 4.10, 4.40, and 
4.45.  See DeLuca.  The VA examiner, however, described 
minimal discomfort overall with respect to the effect of the 
veteran's cervical spine disorder on his cervical range of 
motion.  Therefore, the Board finds that the 20 percent 
rating in effect contemplates any loss of motion of the 
cervical spine, including during flare-ups.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5293; See 
DeLuca.

The Board has considered the veteran's September 1996 
testimony before a hearing officer at the RO and his various 
written lay statements but finds that an a rating in excess 
of 20 percent is not warranted.  It is important to note that 
where the determinative issue involves a medical opinion, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  In other words, 
as a lay person untrained in the fields of medicine, the 
appellant is not a medical expert, and is not competent to 
render a medical opinion.  Therefore, although he may believe 
that a rating in excess of 20 percent, the Board finds that 
the medical evidence of record does not support this 
contention.  

Finally, the Board has also given consideration to the 
potential application of 38 C.F.R. § 3.321(b)(1) (2001), 
which provides for extra-schedular evaluations for 
exceptional cases.  Here, however, the evidence does not show 
an exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards, so as to require this type of evaluation.  See 38 
C.F.R. § 3.321. The current evidence of record does not 
demonstrate that the veteran's straightening of the cervical 
lordotic curve with narrowing of C5-C6 space and spondylosis 
has resulted in frequent periods of hospitalization, and 
there is no showing that when considered along, it interferes 
with his occupation or daily activities.  Accordingly, with 
the lack of evidence showing unusual disability not 
contemplated by the rating schedule, the Board concludes that 
a remand to the RO, for referral of this issue to the VA 
Central Office for consideration of an extra-schedular 
evaluation, is not warranted.


ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, an increased 20 percent initial rating for 
straightening of the cervical lordotic curve with narrowing 
of C5-C6 space and spondylosis is granted.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

